Exhibit 10.44

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of the
18th day of December, 2012, and is by and among ARI COMPONENT VENTURE LLC, a
Delaware limited liability company (in its capacity as Co-Administrative Agent
for all Lenders, “ARI Co-Administrative Agent”), AMSTED RAIL COMPANY, INC., a
Delaware corporation and successor to ASF-Keystone, Inc. (in its capacity as
Co-Administrative Agent for all Lenders, “Amsted Co-Administrative Agent” and,
together with ARI Co-Administrative Agent, collectively, the “Administrative
Agent”), the undersigned Lenders and AXIS OPERATING COMPANY LLC, a Delaware
limited liability company (“Borrower”).

W I T N E S S E T H:

WHEREAS, immediately prior to giving effect to the transactions referenced in
the next recital, Bank of America, N.A., a national banking association,
successor by merger to LaSalle Bank National Association (in its capacity as
Administrative Agent for the Prior Lenders, “Prior Administrative Agent”), the
Prior Lenders referred to below and Borrower were parties to that certain Credit
Agreement, dated as of December 28, 2007 (as amended, modified or supplemented
from time to time, the “Credit Agreement”; unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement);

WHEREAS, on August 5, 2009, (i) Bank of America, N.A., The CIT Group/Equipment
Financing, Inc. and First Bank (collectively, the “Prior Lenders”) assigned 100%
of the Loans and their rights under the Loan Documents to the Lenders, (ii) the
Prior Administrative Agent resigned as Administrative Agent under the Credit
Agreement and the ARI Co-Administrative Agent and the Amsted Co-Administrative
Agent were appointed, collectively, as Administrative Agent for the Lenders
under the Credit Agreement and (iii) the Administrative Agent, the Lenders and
the Borrower entered into the Fourth Amendment to Credit Agreement; and

WHEREAS, Borrower has requested that Administrative Agent and Lenders further
amend the Credit Agreement in certain respects as provided herein;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 4 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is amended by amending and restating the
following defined term:

“Termination Date means the earlier of (a) December 31, 2013 or (b) such other
date on which the Commitments terminate pursuant to Section 6 or Section 13.”

(b) Section 1.1 of the Credit Agreement is amended by amending and restating the
following defined term:

“Term Loans—see Section 2.1.2.”



--------------------------------------------------------------------------------

(c) Section 6.4.2 of the Credit Agreement is hereby amended by deleting the same
in its entirety and inserting the following in lieu thereof:

“6.4.2. Term Loans. The Term Loan shall be paid in twenty-eight
(28) installments, each in the respective amount set forth on Exhibit 6.4.2
attached hereto, commencing on March 31, 2013 and continuing on the last day of
each Fiscal Quarter thereafter. Unless sooner paid in full, the outstanding
principal balance of the Term Loan shall be paid in full on the Term Loan
Maturity Date.”

2. Conditions to Effectiveness. This Amendment shall be effective upon
consummation of each of the following conditions:

(a) Administrative Agent shall have received a fully-executed copy of this
Amendment, together with the Consent and Reaffirmation of the Guarantor attached
hereto and such other documents, agreements and instruments as Administrative
Agent may require, each in form and substance reasonably acceptable to
Administrative Agent;

(b) Administrative Agent shall have received a fully-executed copy of the
resolutions of the Executive Committee of the Guarantor and the Board of
Directors of the Borrower in the form attached hereto as Exhibit A;

(c) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Administrative Agent and its legal
counsel; and

(d) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.

3. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders that:

(a) The execution, delivery and performance by Borrower of this Amendment and
each of the other agreements, instruments and documents contemplated hereby are
within its limited liability company power, have been duly authorized by all
necessary limited liability company action, have received all necessary
governmental approvals (if any shall be required), and do not and will not
contravene or conflict with any provision of law applicable to any Transaction
Party, the certificate of formation and limited liability company agreement of
any Transaction Party, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon any
Transaction Party or any of their property;

(b) Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment and the documents and agreements contemplated thereby, are the
legal, valid and binding obligation of the Transactions Parties which are
parties thereto, enforceable against such Transaction Party, in accordance with
its terms;

 

2



--------------------------------------------------------------------------------

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), shall be
deemed fully incorporated herein by this reference, and shall have the same
force and effect as if such had been made on and as of the date hereof.

(d) The Transaction Parties have performed all of their respective obligations
under the Credit Agreement and the other Loan Documents to be performed by them
on or before the date hereof and as of the date hereof, the Transaction Parties
are in compliance with all applicable terms and provisions of the Credit
Agreement and each of the other Loan Documents to be observed and performed by
it and no Event of Default or Unmatured Event of Default has occurred and is
continuing.

4. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable (other than with respect to a
material provision or term of this Amendment) shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

5. References. Administrative Agent, Lenders and Borrower hereby agree that all
references to the Credit Agreement which are contained in any of the other Loan
Documents shall refer to the Credit Agreement as amended by this Amendment.

6. Counterparts. This Amendment may be executed in any number of counterparts,
in original, facsimile or other authenticated electronic transmission, and by
the different parties on separate counterparts, and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

7. Continued Effectiveness. Except as specifically set forth herein, the Credit
Agreement and each of the other Loan Documents shall continue in full force and
effect according to its terms.

8. Costs and Expenses. Borrower hereby agrees that all expenses incurred by
Administrative Agent and Lenders in connection with the preparation, negotiation
and closing of this Amendment and the transactions contemplated hereby,
including without limitation reasonable attorneys’ fees and expenses, shall be
part of the Obligations.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

10. Binding Agreement. This Amendment shall be binding upon Borrower,
Administrative Agent and Lenders and their respective successors and assigns.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

 

AXIS OPERATING COMPANY, LLC, as Borrower By   /s/ Michael Obertop Its Secretary
ARI COMPONENT VENTURE LLC, as co-Administrative Agent, as co-Issuing Lender and
as a Lender By   /s/ James Cowan Its President and C.E.O. AMSTED RAIL COMPANY,
INC., as co-Administrative Agent, as co-Issuing Lender and as a Lender By   /s/
John Wories Its President

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The undersigned hereby (a) acknowledges receipt of a copy of the foregoing
Seventh Amendment to Credit Agreement (the “Amendment”); (b) consents to
Borrower’s execution and delivery of the Amendment; (c) agrees to be bound by
the Amendment; (d) affirms that nothing contained in the Amendment shall modify
in any respect whatsoever any Loan Document to which it is a party; and
(e) reaffirms that such Loan Documents shall continue to remain in full force
and effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

AXIS, LLC By:   /s/ Michael Obertop Title: Secretary

Consent and Reaffirmation to Seventh Amendment to Credit Agreement